Citation Nr: 0724135	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  98-21 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for major depressive 
disorder, currently evaluated as 30 percent disabling

2.  Entitlement to an increased rating for reflex dystrophy, 
right hand, currently evaluated as 40 percent disabling


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1954 to June 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 1997 and July 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico.


REMAND

An appellant and his representative, if any, will be granted 
a period of 90 days following the mailing of notice to them 
that an appeal has been certified to the Board for appellate 
review and that the appellate record has been transferred to 
the Board, or until the date the appellate decision is 
promulgated by the Board of Veterans' Appeals, whichever 
comes first, during which they may, inter alia, submit 
additional evidence.   38 C.F.R. § 20.1304(a) (2006).  Any 
pertinent evidence so submitted by the appellant or 
representative that is accepted by the Board must be referred 
to the agency of original jurisdiction for review and 
preparation of a supplemental statement of the case unless 
this procedural right is waived by the appellant or 
representative or unless the Board determines that the 
benefit, or benefits, to which the evidence relates may be 
allowed on appeal without such referral.  Such waiver must be 
in writing or, if a hearing on appeal is conducted, formally 
entered on the record orally at the time of the hearing.  38 
C.F.R. § 20.1304(c).  

The RO issued its most recent statement of the case in 
October 2006.  In November 2006, the veteran submitted to the 
Board additional evidence the veteran wanted considered with 
his appeal.  The veteran did not waive consideration of that 
evidence by the RO.  By correspondence dated May 2007, the 
Board explained to the veteran that the evidence in question 
was not accompanied by a waiver of consideration by the RO 
and asked for such waiver if the veteran so desired.  The 
veteran did not respond within 45 days.  Therefore, it is 
assumed that the veteran does not wish to have the Board 
decide the appeal at his time.  Absent a written waiver of RO 
consideration of the evidence by the veteran or his 
representative, the case must be remanded for initial 
consideration by the RO and the issuance of a supplemental 
statement of the case.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington DC for the following action:

The RO should consider the additional 
evidence submitted by the veteran since 
the last supplemental statement of the 
case was issued.  If the benefits sought 
are denied, the RO should issue the 
veteran and his representative a 
supplemental statement of the case.  The 
RO should afford the applicable 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


